foreclosure action and the district court granted the trustee summary
                     judgment, finding that issue preclusion barred reexamination of many of
                     the issues, that Todd had made key admissions, and that Todd failed to
                     provide sufficient evidentiary support for her remaining arguments and
                     defenses. Accordingly, the district court ordered the sale of Todd's home.
                                 Todd appealed, and argues, among other things, that various
                     defects exist in the hypothecation agreement and the bankruptcy
                     proceedings, which should be construed liberally in her favor. She also
                     argues that Bank of Nevada reconveyed the property to her, that the
                     hypothecation agreement collateral was impaired, and that her homestead
                     exemption precludes the trustee from judicially foreclosing on her
                     property. This court reviews the district court's grant of summary
                     judgment de novo.    Wood v. Safeway, Inc.,    121 Nev. 724, 729, 121 P.3d

                     1026, 1029 (2005).
                                 In the bankruptcy litigation giving rise to this action, the
                     bankruptcy courts examined the legitimacy of the hypothecation
                     agreement and determined it to be a valid, consensual lien that appellant
                     granted on her property that took priority over her assertion of the
                     homestead exemption. While appellant attacks procedural issues in the
                     bankruptcy court, argues factual matters that differ from the bankruptcy
                     courts' findings, and asserts that a policy of title insurance supports her
                     position, these issues were considered and decided by the bankruptcy
                     courts. Nevada state courts have no power to review the findings of a
                     federal bankruptcy court and must apply issue preclusion if the issues and
                     parties are identical, the issues were actually and necessarily litigated,
                     and a final ruling on the merits was issued. See Five Star Capital Corp. v.
                     Ruby,   124 Nev. 1048, 1055, 194 P.3d 709, 713 (2008);              Clark v.

                     ColumbiallICA Info. Servs., Inc.,    117 Nev. 468, 481, 25 P.3d 215, 224
                     (2001); see generally Stoll v. Gottlieb,      305 U.S. 165, 170-71 (1938)
SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    cledp
                  (explaining, in the context of a bankruptcy case, that state courts have no
                  power to interfere with federal court decisions arising out of federal
                  question jurisdiction, such as bankruptcy court decisions, even when state-
                  law issues are resolved in the context of those decisions, and must give
                  preclusive effect to such decisions). Under these circumstances, we
                  conclude that the district court did not err in applying issue preclusion to
                  bar the relitigation of these issues. And while appellant complains about
                  the bankruptcy courts' decisions and application of federal procedure,
                  those arguments are not properly before us and appellant must raise them
                  in the federal courts in her appeals from those judgments.     See Stoll, 305
                  U.S. at 170-71.
                               To the extent that appellant raised issues of fact that were not
                  decided by the bankruptcy courts, we agree with the district court that
                  appellant failed to provide evidence supporting her remaining arguments.
                  Wood, 121 Nev. at 729, 121 P.3d at 1029. Therefore, we perceive no error
                  in the district court's grant of summary judgment to the trustee and its
                  decision to order that the property be sold. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 2


                                              /Acua     sat,
                                           Hardesty

                                                               ope)   La
                                              J.                      wat               , J.
                                                              Cherry

                        2 We  have considered appellant's remaining arguments and conclude
                  that they lack merit.

                         On March 5, 2014, appellant filed a document that appears to be a
                  copy of a stay motion that she filed in the district court. We interpret this
                  to be a notice that appellant filed such a stay motion in the district court
                  and it therefore requires no action from this court.
SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    ea
                   cc: Hon. Mark R. Denton, District Judge
                        Brenda B. Todd
                        Snell & Wilmer, LLP/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    eto